Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. Dennis et al (US 9713733) is considered the closest prior art of record. Dennis teaches: 

    PNG
    media_image1.png
    773
    605
    media_image1.png
    Greyscale

A multi-purpose exercise apparatus comprising: a central hub (23) having a central plane (plane of the page of FIG 2); a first arm extending along a first arm axis and pivotably coupled to the central hub on a first side of the central plane so as to be rotatable (arm 28a pivotably attached at 23) between a plurality of selectable first arm angular positions (positions selected by expanding and contracting the handles); a locking element (band 24) alterable between a locked state in which the first arm is locked into a selected one of the plurality of selectable first arm angular positions (rest position of FIG 2) and an unlocked state in which the first arm can freely rotate between the plurality of selectable first arm angular positions (when the band is removed); a second arm (28b, mirror of 28a in form and function) extending along a second arm axis and pivotably coupled to the central hub on a second side of the central plane so as to be rotatable between a plurality of selectable second arm angular positions; and alterable between a second arm locked state in which the second arm is locked into a selected one of the plurality of selectable second arm angular positions and an unlocked state in which the second arm can freely rotate between the plurality of selectable second arm angular positions (as discussed above regarding the first arm. Dennis does not teach separate first and second arm pivot axes, separate first and second arm locking elements switchable between locked and unlocked states, or an aperture in the central hub for accepting a barbell. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784